Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.1 Page 1 of 23


1    BRYCE A. DODDS (SBN 283491)
     THE LAW OFFICE OF BRYCE A. DODDS
2    100 E. San Marcos Blvd., Suite 400
     San Marcos, CA 92069
3    Tel. No.: (760) 593-7353
     Fax No.: (760) 593-4845
4    bdodds@brycedoddslaw.com
5    Attorney for Plaintiff Marianna Moncreiff
6
7
8                        UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10 MARIANNA MONCREIFF, an                        CASE NO.: '19CV1030 GPC LL
   individual,
11
               Plaintiff,
12                                               COMPLAINT FOR DAMAGES
         v.
13                                               1. Title IX – Deliberate Indifference
14 SAN DIEGO UNIFIED SCHOOL                      2. Title IX – Retaliation
   DISTRICT,
15                                               3. Disability Discrimination
             Defendant.                             (Cal. Gov’t Code § 12940(a).)
16
                                                 4. Failure to Accommodate
17                                                  (Cal. Gov’t Code § 12940(m).)
18                                               5. Failure to Engage in a Good Faith
                                                    Interactive Process
19                                                  (Cal. Gov’t Code § 12940(n).)
20                                               6. Retaliation
                                                    (Cal. Gov’t Code § 12940(h);
21
                                                 7. Failure to Prevent Discrimination,
22                                                  Harassment, and Retaliation
                                                    (Cal. Gov’t Code § 12940(k).)
23
24                                               DEMAND FOR JURY TRIAL
25
26
27
28

                                            -1-
                                                         COMPLAINT FOR DAMAGES
 Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.2 Page 2 of 23



1                                         Introduction
2       1. Plaintiff Marianna Moncreiff brings this action to redress unlawful
3    employment practices committed under Title IX of the Education Amendments of
4    1972; and state-law-related claims against defendant San Diego Unified School
5    District (“SDUSD”).
6       2. Specifically, SDUSD has subjected Ms. Moncreiff to students’ abusive
7    remarks and drawings and threats of sexual assault. SDUSD has refused to take any
8    meaningful action to prevent or correct such harassment and has failed to develop or
9    implement policies for reporting and remedying such harassment. SDUSD, through
10   its inaction, also subjected Ms. Moncreiff to an employer who refuses to take any
11   action to rectify the situation, discriminates against her because of her disability, and
12   fails to engage in a good faith interactive process, accommodate her, and prevent
13   harassment, discrimination, and retaliation.
14
15                                         The Parties
16      3. Ms. Moncreiff is, and at all relevant times was, a citizen of the United States
17   of America and the State of California, and a resident of the County of San Diego,
18   State of California.
19      4. SDUSD is a public school district as defined in California Government Code
20   section 905 of the California Education Code of the State of California. On
21   information and belief, at all material times, SDUSD received federal funding, as
22   contemplated by Title IX, Title 20, United States Code section 1681, et seq.
23
24                                  Jurisdiction and Venue
25      5. This Court has federal question jurisdiction over this action under Title 28,
26   United States Code sections 1331.
27      6. This Court has supplemental jurisdiction over Ms. Moncreiff’s state-law
28   claims under 28 United States Code section 1367(a).
                                                -2-
                                                           COMPLAINT FOR DAMAGES
 Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.3 Page 3 of 23



1       7. The Court has personal jurisdiction over SDUSD as SDUSD has intentionally
2    availed itself of the benefits of the State of California and each school within
3    SDUSD, including Hoover High School, is located in San Diego County in the State
4    of California. SDUSD has sufficient minimum contacts with the State of California
5    so as to render the exercise of personal jurisdiction over SDUSD proper.
6       8. Venue is proper in this district under Title 28, United States Code section
7    1391(b) because at least one defendant resides in this district and the events and
8    conduct giving rise to Ms. Moncreiff’s claims in this action occurred in this district,
9    in the city and county of San Diego in the State of California.
10
11                               Administrative Prerequisites
12      9. On November 5, 2018, Ms. Moncreiff filed a “San Diego Unified School
13   District Employee Complaint Alleging Harassment or Discrimination,” detailing
14   facts described below.
15      10. On April 15, 2019, Ms. Moncreiff filed a “Claim against the San Diego
16   Unified School District,” exhausting administrative prerequisites to filing a civil
17   complaint in court under the California Government Tort Claims Act. On April 22,
18   2019 and April 25, 2019, SDUSD sent right to sue notices to Ms. Moncreiff.
19      11. On May 31, 2019, Ms. Moncreiff filed a complaint with the Department of
20   Fair Employment and Housing and received her immediate right to sue letter.
21
22                                   Factual Background
23      12. For approximately four years, Ms. Moncreiff has worked as a high school
24   math teacher for SDUSD, teaching 9th and 10th grade students at SDUSD’s Hoover
25   High School, located at 4474 El Cajon Blvd., San Diego, CA 92115. Since the
26   beginning of Ms. Moncreiff’s employment, SDUSD students at Hoover High School
27   have sexually harassed her, engaging in and directing at her sexually harassing and
28   explicit images as penises ejaculating at her face, and threats of sexual assault.
                                               -3-
                                                           COMPLAINT FOR DAMAGES
 Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.4 Page 4 of 23



1       13. For example, on October 19, 2018, when, at the end of her third period class
2    as students handed her their assignments, Ms. Moncreiff picked up a note that fell
3    from her desk, a note which referred to her as a bitch twice before stating: “She is
4    boutta suck dick…bitch.”
5       14. After finding this note, Ms. Moncreiff became concerned for her safety and
6    considered the note a threat of sexual assault from an unknown student in her class.
7       15. Ms. Moncreiff stayed calm, though she was extremely alarmed and nervous,
8    telling students something like, “Whoever wrote this, I hope you are proud of
9    yourself.” Ms. Moncreiff waited until the students cleared the classroom for lunch
10   and then e-mailed the note to Terrance Johnes (“Johnes”), Hoover High School’s
11   Dean of Students; Jason Babineau (“Babineau”), Hoover High School’s Principal;
12   and Diane Conti (“Conti”) and Erica Barcelo-Carrillo (“Barcelo”), Hoover High
13   School’s Vice Principals, pointing out this is not the first time students have
14   sexually-harassed her as they were well aware of and she considers the note to be a
15   threat of sexual assault.
16      16. Ms. Moncreiff then ventured from her classroom and saw Barcelo, showed
17   Barcelo a photograph of the note, stated she considered it a threat to commit sexual
18   assault against her, and informed her she responded to the note by telling the
19   students something like, “Whoever wrote this, I hope you are proud of yourself.”
20      17. Barcelo told Ms. Moncreiff she should not have admonished the students
21   because whoever wrote the note was looking for attention. Barcelo never responded
22   to Ms. Moncreiff regarding the note or the sexual harassment and threat again.
23      18. Around two hours after, Johnes responded to Ms. Moncreiff by e-mail,
24   stating only: “Do you have any idea who wrote this?” Ms. Moncreiff first responded
25   she did not know, but then offered the names of two students the following Monday
26   morning. Johnes responded: “Is it possible it was written during a different period
27   and just discovered 3rd?” Ms. Moncreiff responded it was possible.
28

                                               -4-
                                                           COMPLAINT FOR DAMAGES
 Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.5 Page 5 of 23



1       19. Neither Johnes, Babineau, Conti, nor Barcelo took any action that day to
2    investigate Ms. Moncreiff’s complaints; they did not visit her classroom and did not
3    speak with the students. In fact, neither Johnes, Babineau, Conti, nor Barcelo
4    seemed to take Ms. Moncreiff’s complaints seriously, particularly considering
5    Johnes shirked his responsibility and put the onus on Ms. Moncreiff alone to
6    investigate; Babineau and Conti had not responded to her e-mail; and Barcelo told
7    her she should not have addressed the sexual harassment with the students.
8       20. Johnes’s, Babineau’s, Conti’s, and Barcelo’s indifference to Ms. Moncreiff’s
9    complaints are consistent with the way SDUSD and Hoover High School
10   administrators, such as Babineau, have responded to students harassing teachers
11   sexually or otherwise before October 19, 2018. One such example of their
12   indifference manifested when students placed a note with a drawing of a penis on it
13   on Ms. Moncreiff’s chair. Ms. Moncreiff unknowingly sat on the note, causing
14   students to laugh and mock her.
15      21.As a result, Johnes’s, Babineau’s, Conti’s, and Barcelo’s failure to take any
16   action to address the October 19, 2018 sexual harassment incident described above
17   left Ms. Moncreiff disappointed, disturbed, and unprotected. Ms. Moncreiff was
18   concerned for her safety as she taught Hoover High School’s students that day.
19      22. Around four days later, Babineau finally acknowledged Ms. Moncreiff’s e-
20   mail, stating: “Hi, Ms. Moncreiff, Checking in on this. Any leads? Really sorry it
21   happened. Want to be able to support you. Please let me know. Thank you. Jason.”
22   Babineau, like Johnes, put the onus on Ms. Moncreiff alone to investigate.
23      23. Ms. Moncreiff spent that morning teaching, still worried, nervous, very
24   uncomfortable, and concerned for her safety. She informed her third period class the
25   note she received the previous Friday was not okay and was not a joke. As she
26   walked around the class, she found a detention slip with drawings of penises on it
27   with her name and the words, “Not okay! not okay!” at a desk with four students. She
28   questioned the students about which of them was responsible. No one confessed.
                                              -5-
                                                         COMPLAINT FOR DAMAGES
 Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.6 Page 6 of 23



1       24. Ms. Moncreiff then e-mailed a copy of the note to Johnes, Babineau, Conti,
2    and Barcelo, and asked them to come to the class and talk to the students.
3       25. Between about 5 to 10 minutes later, Johnes entered Ms. Moncreiff’s
4    classroom. Ms. Moncreiff handed him the detention slip and left the room in tears.
5       26. Ten minutes later, Ms. Moncreiff met with Babineau in the library and shared
6    with him her experiences with being sexually harassed at Hoover High School,
7    including, but not limited to, finding a drawing on a desk with a sexually-explicit
8    picture of a penis ejaculating on a face with an arrow and her name pointing at the
9    face and the picture of a penis on her chair; she cried, described her distress, and said
10   she no longer wanted to work at Hoover High School.
11      27. Shortly after, Ms. Moncreiff exited the library and encountered Johnes.
12   Johnes told her he spoke with the class, but did not learn who wrote the note. He
13   explained he and the class spoke about the “classroom climate,” creating the
14   inference that if she ran her classroom differently, the students would not sexually
15   harass her. Ms. Moncreiff left the school after this conversation and has not
16   returned.
17      28. On October 24, 2018, Ms. Moncreiff e-mailed SDUSD’s Superintendent
18   Cindy Marten, Chief of Staff Staci Monreal, and Chief of Business Officer Gregory
19   K. Ottinger and informed them of the sexual harassment described above.
20      29. The same day, Ms. Moncreiff e-mailed the District Human Resource
21   representative Darin Noyes (“Noyes”), explained the sexual harassment she has
22   been experiencing and requested a leave of absence. Noyes referred Ms. Moncreiff
23   to Josue Diaz Jr. (“Diaz”), the Human Resources officer assigned to her.
24      30. Also, that day, Ms. Moncreiff e-mailed Lynn Ryan (“Ryan”), Title IX
25   Coordinator & Uniform Complaint Compliance Officer for SDUSD, to report the
26   sexual harassment and threat described above; to inquire about whether teachers are
27   protected under Title IX when sexually-harassed by students; and for help seeking
28   corrective action.
                                               -6-
                                                           COMPLAINT FOR DAMAGES
 Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.7 Page 7 of 23



1       31. Also, that day, Ms. Moncreiff spoke on the telephone with Ryan, detailing
2    the sexual harassment she has experienced throughout her employment and asking
3    her what the next steps are. Ryan could not explain and did not know what the
4    process would be, even though she is the Title IX Coordinator, but said she would
5    make some calls.
6       32. After several days of Ms. Moncreiff asking whether teachers are protected
7    from student sexual harassment under Title IX, Ryan finally relented from avoiding
8    her question and finally informed her teachers are indeed protected from student
9    sexually harassing them under Title IX.
10      33. Then, after initiating and exchanging e-mails with Diaz, Ms. Moncreiff
11   completed an “Intake Application for Interactive Meeting Process” on November 3,
12   2019. In it, Ms. Moncreiff informed SDUSD she suffered from anxiety as a result of
13   the incidents, i.e. sexual harassment and hostile work environment, and the lack of
14   interest, concern, or even sympathy from SDUSD, Johnes, Babineau, Conti,
15   Barcelo, Noyes, Diaz, Ryan, by her doctor’s note and by stating:
16             I am not able to concentrate on my lessons due to the fear of
               further sexual harassment at Hoover High School. I am worried
17             about further sexual harassment at my current work environment
               instead of being focused on teaching my students. I have anxiety
18             when coming to class, which becomes exacerbated when certain
               students are present.
19
20      34. Ms. Moncreiff also indicates she asked Babineau to complete the
21   “Supervisor’s Statement” for the “Intake Application for Interactive Meeting
22   Process,” but he had not. In it, she states:
23             The administration at Hoover High School needs to protect its
               teachers from sexual harassment, which it does not do. The
24             administration at Hoover High School also needs to promptly
               investigate claims of sexual harassment (especially regarding
25             teachers) which it currently does not do. The administration at
               Hoover High School needs to treat its teachers as equal to its
26             students, and not favor the students over the teachers.
27             ...
28

                                                -7-
                                                          COMPLAINT FOR DAMAGES
 Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.8 Page 8 of 23


                 Due to the trauma I’ve suffered repeatedly at Hoover High School,
1                my health care providers have recommended moving to a different
                 school close to my home to perform my essential job duties. I am
2                willing to accept other job positions within the school district.
3
4          35.On November 4, 2018, Babineau e-mailed Ms. Moncreiff, claiming he did not
5    realize when Ms. Moncreiff asked him to complete the Supervisor’s Statement for
6    the “Intake Application for Interactive Meeting Process,” Ms. Moncreiff was
7    seeking an accommodation. This, even though Ms. Moncreiff informed him of her
8    condition before she asked him to complete the Supervisor’s Statement; he knew
9    Ms. Moncreiff was requesting a leave of absence for her condition; and he should
10   have no confusion about the purpose of the Interactive Meeting Process in his role at
11   Hoover High School and his interactions with Diaz.
12         36.On November 5, 2018, Ms. Moncreiff received a “Sexual Harassment
13   Investigation and Outcome Notification” letter from Babineau. While ignoring the
14   source of Ms. Moncreiff’s anxiety, stress, and PTSD—in part, Hoover High
15   School—Babineau informed Ms. Moncreiff he would accommodate her by
16   conducting sexual harassment training with all students in Ms. Moncreiff’s classes;
17   an administrator sitting in for part or all of her third period class to monitor and offer
18   assistance for the first week of her return; then, an administrator checking in with
19   her at the end of every third period class until the end of the semester and then
20   weekly to ensure no further incidents occur or to handle any that have occurred. But
21   again, this did not accommodate her injuries as her doctor expressed in a note Ms.
22   Moncreiff provided Babineu. And, when Ms. Moncreiff asked Babineau whether
23   SDUSD provided her students with sexual harassment training—the accommodation
24   at the top of his list—he did not respond.
25         37.On December 14, 2018, Ms. Moncreiff, her representative Jeffrey Hogue, and
26   Diaz met in person to discuss accommodating Ms. Moncreiff.
27   ///
28   ///
                                                  -8-
                                                            COMPLAINT FOR DAMAGES
 Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.9 Page 9 of 23



1          38.After the meeting, Diaz sent Ms. Moncreiff a letter conveying his account of
2    what took place at the accommodation meeting. Diaz confirmed Ms. Moncreiff
3    conveyed she could perform the essential duties of her position, but not at Hoover
4    High School, the source of her stress, anxiety, and PTSD. In his letter, Diaz also
5    confirmed:
6                We discussed that you would be eligible to fill a vacant position
                 for which you were qualified. We discussed that you may be
7                qualified for various positions and that you should monitor the
                 District’s website and apply for positions for which you believe
8                you are qualified. We discussed the Post and Bid process, the
                 district’s transfer process, and the Employee Assistance Program
9                (EAP) which is a confidential service designed to help members
                 resolve personal and workplace challenges.
10
11         39. Diaz neglects to mention in his letter Mr. Hogue informed him that requiring
12   Ms. Moncreiff to check the SDUSD website for available positions did not satisfy
13   SDUSD’s duty to engage in the interactive process in good faith. Diaz was
14   indifferent and held firm to his position that if Ms. Moncreiff wants to transfer, she
15   needs to check the SDUSD website for available positions and apply using
16   SDUSD’s transfer process.
17         40. Diaz neglects to mention in his letter that during the accommodation
18   meeting, Ms. Moncreiff had to press Diaz to permit her to call him weekly to see if
19   any positions were available considering he put the obligation on Ms. Moncreiff to
20   search for open positions. Diaz has not reached out to Ms. Moncreiff once in any
21   attempt to accommodate her and Diaz has never initiated any communications with
22   Ms. Moncreiff.
23         41. Diaz also neglects to mention in his letter that during the accommodation
24   meeting, he informed Ms. Moncreiff two positions as a “Resource Teacher” Ms.
25   Moncreiff was qualified and able to perform became available since she left Hoover
26   High School, but he filled those positions already.
27   ///
28   ///
                                                -9-
                                                           COMPLAINT FOR DAMAGES
Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.10 Page 10 of 23



1       42. Diaz also neglects to mention in his letter he informed Ms. Moncreiff during
2    the accommodation meeting he spoke with Babineau and concluded that sometimes
3    relationships do not work out and it can be best just to move on and then try to
4    repair the relationship, suggesting Babineau does not want Ms. Moncreiff to return
5    to Hoover High School or to accommodate her. After all, since Ms. Moncreiff
6    complained about sexual harassment, Babineau has made no good faith attempt to
7    assist Ms. Moncreiff. Rather, Babineau has e-mailed Ms. Moncreiff to inform her
8    students and parents were complaining about grades, insinuating Ms. Moncreiff was
9    doing something wrong and should instead be at school paying attention to the
10   students’ grades. Babineau had never raised the issue of grades before Ms.
11   Moncreiff complained about sexual harassment less than two weeks before.
12   Babineau never provided any clarification about which students and parents were
13   complaining, but Babineau never responded to Ms. Moncreiff’s request.
14      43. On December 19, 2018, Ms. Moncreiff e-mailed to Diaz and Babineau her
15   doctor note permitting her to return to work at SDUSD on January 8, 2019, just not
16   to Hoover High School.
17      44. On December 21, 2018, Diaz e-mailed Ms. Moncreiff, copying Ryan on the
18   e-mail, and indicates and suggests Ms. Moncreiff can fulfill her job duties as a
19   teacher, just not at Hoover under her doctor’s note, and because she is a teacher at
20   Hoover High School, Ms. Moncreiff, if she wants to return to work, would need to
21   look for an apply for jobs within SDUSD she feels she is qualified for herself.
22      45. On December 21, 2018 at 1:23 p.m., Ms. Moncreiff responded, stating:
23         You are incorrect. My physician approved me to return to work as of
           January 8, 2019. The only restriction was that I could not return to
24         Hoover High School. This is understandable since Hoover High
           School has become a hostile place to work because of the sexual
25         harassment and the fact that there is nothing done to stop it.
26         It is completely unacceptable that because of Hoover High School and
           SDUSD’s Title IX violations that I am without a job through no fault
27         of my own. I did nothing wrong. I never asked to be sexually
           harassed. I am entitled to work in a safe environment. That’s all I ask.
28         Because of SDSUD’s Title IX violations I have to sit home and am
                                              -10-
                                                          COMPLAINT FOR DAMAGES
Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.11 Page 11 of 23


           without work without pay. I’m being treated unfairly and retaliated
1          against because I finally spoke out and complained about the sexual
           harassment that goes on at Hoover High School on almost a daily
2          basis.
3          Again , I would like the opportunity to work in any position. Please
           work in good faith to interact with me to find another job within
4          SDUSD.
5       46. Also, on December 21, 2018, Ms. Moncreiff e-mailed Diaz and Ryan and
6    made clear she can return to work for SDUSD on January 8, 2019, just not to Hoover
7    High School, the source of her stress, anxiety, and PTSD, and is ready to do just that.
8       47. On December 28, 2018, Ms. Moncreiff e-mailed Ryan, asking for a meeting,
9    reminding Ryan of her sexual harassment complaint and explaining she believes she
10   is experiencing retaliation for complaining about being sexually harassed.
11      48. On January 7, 2019, Ryan responded to Ms. Moncreiff, stating:
12         Yes, I recall your report of sexual harassment. You received a letter
           from Mr. Babineau outlining supports for your return to work. In the
13         letter, you were informed you could file a formal complaint and did so
           via AP 7110. If you wish to amend your complaint to include a claim
14         of retaliation you should do so in writing through the same process.
15      49. Later that day, Ms. Moncreiff and Ryan spoke on the telephone. Ms.
16   Moncreiff asked for a meeting, which Ryan refused, stating she did not see the
17   necessity of having a face-to-face meeting. Ms. Moncreiff also spoke about how
18   improperly Diaz has handled her complaints, but Ryan deflected any responsibility,
19   stating “HR is supposed to do the investigation and there is nothing she could do to
20   help me.”
21      50. Also on January 7, 2019, Diaz e-mailed Ms. Moncreiff, stating:
22         Your physician’s release form needs to state that you are cleared to
           return to work at Hoover. The limitations stated on the form you
23         submitted stated that you could not work at Hoover, therefore, the
           doctor’s did not clear you to return to the site.
24         Please see my prior emails as I have provided you with options on
           seeking other positions and transfer windows.
25
26      51.Ms. Moncreiff responded to Diaz’s e-mail that night, stating:
27         Thank you for responding . I know that my restrictions say that I cannot
           return to Hoover. Given the circumstances, I’m sure you can appreciate
28         my medical restrictions . SDUSD has an affirmative obligation to seek
                                              -11-
                                                          COMPLAINT FOR DAMAGES
Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.12 Page 12 of 23


           out and make known to the employee other possible positions that
1          already exist and are open within the organization. It cannot place this
           responsibility on the employee, which is exactly what you did when
2          you did not offer me those two resource jobs that I was qualified to
           perform while I was already on leave . I’m not trying to be difficult, I
3          just want to have a job and work. I’m sure you can understand.
4       52. Four days later, Diaz e-mailed Ms. Moncreiff and indicated complaints of
5    retaliation pertaining to adults are directed to Human Resources, not the Title IX
6    officer, in this instance, Ryan. He also stated: “Please direct further concerns to me
7    if you have any other questions regarding your clearance to return to work, transfer
8    options, or concerns regarding staff to staff issues.
9       53. On January 14, 2019, Ms. Moncreiff contacted Diaz by telephone to discuss
10   accommodations.
11      54. After the telephone call, Diaz e-mailed Ms. Moncreiff. He stated he
12   understands Ms. Moncreiff is able to perform her duties as a teacher, just not at
13   Hoover High School, but the transfer process does not begin until Spring. He also
14   suggested Ms. Moncreiff would lose her job if she did not get a note from her doctor
15   to return to Hoover High School—despite her stress—because she was close to
16   exhausting her leave of absence.
17      55. Shortly after, Ms. Moncreiff responded to Diaz’s e-mail, with Babineu and
18   Ryan being included on the e-mail, correcting and clarifying the representations in
19   Diaz’s e-mail, and memorializing in detail the telephone she had with Diaz. In this
20   e-mail, Ms. Moncreiff makes clear:
21          Diaz instructed Ms. Moncreiff to contact him periodically to inquire about
22             open job positions she could transfer to;
23          Diaz informed Ms. Moncreiff no positions for math teacher was available
24             at any middle or high school within SDUSD;
25          Diaz informed Ms. Moncreiff she needed a doctor’s note to return to work
26             at Hoover High School because her contract is to work there;
27          Ms. Moncreiff informed Diaz she is willing to work any job at any school;
28

                                               -12-
                                                             COMPLAINT FOR DAMAGES
Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.13 Page 13 of 23



1              Diaz informed Ms. Moncreiff about the transfer process and suggested she
2                can either wait until May 2019 to apply for a position or quit and look for
3                a job elsewhere.
4          56. Then, Ms. Moncreiff e-mailed Diaz again, with Babineau and Ryan included
5    on the e-mail, asking what attempts they had made to assist her in getting back to
6    work, stating: “Josue, please list all the attempts that district did to assist me in
7    having a job back. I don’t see anything being done. I really would like to know what
8    you have done to help me out.”
9          57.On February 11, 2019, having not heard from anyone at SDUSD, Ms.
10   Moncreiff e-mailed Diaz to see if the meeting they had on December 14, 2018 was
11   the official accommodation meeting, if there was anything else to be done because
12   she had been without a job since October 2018, and to point out SDUSD had not
13   done a thing to accommodate her.
14         58.Diaz responded shortly after, indicating they had indeed conducted the
15   accommodation meeting and he sent her a summary of the meeting after that
16   meeting. Neither Diaz nor anyone else has ever responded to Ms. Moncreiff about
17   what they have done to accommodate her. In fact, SDUSD, Ryan, Diaz, Babineau,
18   and Hoover High School administrators have left Ms. Moncreiff with a single
19   choice: return to Hoover High School or seek a new job herself, exacerbating Ms.
20   Moncreiff’s emotional distress and anxiety.
21         59.No one has made any attempt to help Ms. Moncreiff; not even Conti would
22   provide a letter of recommendation for Ms. Moncreiff to help her transfer. Conti
23   refused Ms. Moncreiff’s request for a letter of recommendation, stating she was not
24   comfortable giving her a letter of recommendation, even though Conti was the last
25   person who observed Ms. Moncreiff in the classroom, liked what she saw, and
26   evaluated her positively. Ms. Moncreiff asked her why, but Conti never responded.
27   ///
28   ///
                                                -13-
                                                             COMPLAINT FOR DAMAGES
Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.14 Page 14 of 23



1       60.To date, SDUSD has not changed its position, continuing to refuse to
2    accommodate Ms. Moncreiff in any way or even engage Ms. Moncreiff in a good
3    faith interactive process even though it knows it has done nothing to remedy the
4    sexually hostile environment Ms. Moncreiff suffered and that Ms. Moncreiff still
5    suffers emotionally and financially.
6       61.In fact, SDUSD has approached Ms. Moncreiff with what amounts to a take-
7    it-or-leave it ultimatum: either return to work knowing no remedy to the sexually
8    hostile environment has been made, or end her employment. And SDUSD provides
9    this ultimatum knowing full well the conduct SDUSD subjected Ms. Moncreiff to
10   constitutes sexual harassment and a hostile educational work environment under its
11   own policies and will exacerbate, among other things, her serious emotional distress.
12
13                              FIRST CAUSE OF ACTION
14         DELIBERATE INDIFFERENCE TO SEXUAL HARASSMENT IN
15                              VIOLATION OF TITLE IX
16                                    (Against SDUSD)
17      62.Ms. Moncreiff re-alleges and incorporates by reference, as though fully set
18   forth herein, all preceding paragraphs of this Complaint.
19      63.Ms. Moncreiff brings this cause of action against SDUSD.
20      64.The above-described sexually harassing conduct was sufficiently severe,
21   pervasive, and objectively offensive to deprive Ms. Moncreiff of a work
22   environment free from discrimination, harassment, and retaliation.
23      65.SDUSD created and or subjected Ms. Moncreiff to a hostile educational work
24   environment in violation of Title IX because of Ms. Moncreiff’s sex and or gender;
25   because she was subjected to repeated sexual harassment by SDUSD students based
26   on her sex and or gender; and because SDUSD lacked policies and procedures to
27   properly investigate and or address the sexual harassment Ms. Moncreiff suffered at
28   the hands of SDUSD students.
                                             -14-
                                                         COMPLAINT FOR DAMAGES
Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.15 Page 15 of 23



1       66.SDUSD failed to take immediate, effective remedial steps to resolve the
2    complaints of sexual harassment and instead acted with deliberate indifference
3    toward Ms. Moncreiff. SDUSD demonstrated this indifference in part by its failure
4    to notify Ms. Moncreiff of any remedial measures taken.
5       67.SDUSD persisted in its actions and inaction even though it had actual
6    knowledge of the harm Ms. Moncreiff suffered.
7       68.SDUSD engaged in a pattern and practice of discouraging and dissuading its
8    teachers and other employees from initiating investigations relating to sexual
9    harassment, particularly sexual harassment by students.
10      69.This policy and practice constitute disparate treatment of females and has had
11   a disparate impact on female teachers and staff.
12      70.Despite actual and constructive knowledge of the above-mentioned
13   discriminatory, harassing, and retaliatory actions, SDUSD failed to take reasonable
14   steps to prevent and remedy the discriminatory, harassing, and retaliatory actions
15   against Ms. Moncreiff, even though she complained numerous times to SDUSD.
16      71.As a direct and proximate result of SDUSD’s above-described violations of
17   Title IX, SDUSD has damaged Ms. Moncreiff because SDUSD wrongfully and
18   tortiously deprived her of future wages, bonuses, benefits, and other compensation
19   she was and remains entitled to, as well as career development and job prospects.
20      72.As a further direct and proximate result of SDUSD’s above-described
21   violations of Title IX, SDUSD has deprived Ms. Moncreiff of the security, solace,
22   and peace of mind for which she entered the employment relationship with SDUSD,
23   and has thereby caused Ms. Moncreiff to suffer severe emotional distress, mental
24   anguish, embarrassment, financial insecurity, and humiliation, all to her special
25   damage in an amount per proof at trial.
26      73.As a further direct and proximate result of SDUSD’s violations of Title IX,
27   Ms. Moncreiff is entitled to recover and requests attorney fees and costs. (Cal. Gov’t
28   Code § 12965(b).)
                                               -15-
                                                          COMPLAINT FOR DAMAGES
Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.16 Page 16 of 23



1                             SECOND CAUSE OF ACTION
2        RETALIATION BY WITHHOLDING PROTECTIONS OTHERWISE
3                 CONFERRED BY AND IN VIOLATION OF TITLE IX
4                                     (Against SDUSD)
5       74.Ms. Moncreiff re-alleges and incorporates by reference, as though fully set
6    forth herein, all preceding paragraphs of this Complaint.
7       75.Ms. Moncreiff brings this cause of action against SDUSD.
8       76.SDUSD discouraged Ms. Moncreiff from addressing the sexual harassment
9    and hostile environment herself and refused to take adequate steps itself to address
10   the sexual harassment and hostile environment Ms. Moncreiff suffered.
11      77.Despite actual and constructive knowledge of the above-mentioned
12   discriminatory, harassing, and retaliatory actions, SDUSD failed to take reasonable
13   steps to prevent the discriminatory, harassing, and retaliatory actions against Ms.
14   Moncreiff, even though Ms. Moncreiff complained numerous times to SDUSD.
15      78.As a direct and proximate result of SDUSD’s above-described discriminatory
16   conduct, SDUSD has damaged Ms. Moncreiff because SDUSD wrongfully and
17   tortiously deprived her of future wages, bonuses, benefits, and other compensation
18   she was and remains entitled to, as well as career development and job prospects.
19      79.As a further direct and proximate result of SDUSD’s above-described
20   discriminatory conduct, SDUSD has deprived Ms. Moncreiff of the security, solace,
21   and peace of mind for which she entered the employment relationship with SDUSD,
22   and has thereby caused Ms. Moncreiff to suffer severe emotional distress, mental
23   anguish, embarrassment, financial insecurity, and humiliation, all to her special
24   damage in an amount per proof at trial.
25      80.As a further direct and proximate result of SDUSD’s actions, Ms. Moncreiff is
26   entitled to recover and requests attorney fees and costs. (Cal. Gov’t Code §
27   12965(b).)
28

                                               -16-
                                                          COMPLAINT FOR DAMAGES
Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.17 Page 17 of 23



1                               THIRD CAUSE OF ACTION
2                   DISCRIMINATION—DISPARATE TREATMENT
3                                      (Against SDUSD)
4       81.Ms. Moncreiff re-alleges and incorporates by reference, as though fully set
5    forth herein, all preceding paragraphs of this Complaint.
6       82.Ms. Moncreiff brings this cause of action against SDUSD.
7       83.Under the FEHA, it is unlawful for an employer, such as SDUSD, to engage in
8    discrimination based on disability and engaging in protected activity. (Cal. Gov’t
9    Code § 12940(a).)
10    84. Ms. Moncreiff was an employee of SDUSD during the relevant period.
11    85. SDUSD was an employer of Ms. Moncreiff under the FEHA as SDUSD
12   employs more than five persons. (Cal. Gov’t Code § 12926(d).)
13    86. Ms. Moncreiff openly opposed all unlawful acts of discrimination based on her
14   disability. In response to Ms. Moncreiff’s opposition to such unlawful discrimination,
15   SDUSD continued to discriminate against, harass, and retaliate against her, refused to
16   accommodate her, refused to engage in the interactive process in good faith with her,
17   and threatened her with other adverse action, including termination.
18    87. As a direct and proximate result of SDUSD’s above-described discriminatory
19   conduct, SDUSD has damaged Ms. Moncreiff in that SDUSD wrongfully and
20   tortiously deprived her of future wages, bonuses, benefits, and other compensation
21   she was and remains entitled to, as well as career development and job prospects.
22    88. As a further direct and proximate result of SDUSD’s above-described
23   discriminatory conduct, SDUSD has deprived Ms. Moncreiff of the security, solace,
24   and peace of mind for which she entered the employment relationship with SDUSD,
25   and has thereby caused Ms. Moncreiff to suffer severe emotional distress, mental
26   anguish, embarrassment, financial insecurity, and humiliation, all to her special
27   damage in an amount per proof at trial.
28

                                               -17-
                                                          COMPLAINT FOR DAMAGES
Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.18 Page 18 of 23



1      89. As a further direct and proximate result of SDUSD’s actions, Ms. Moncreiff is
2    entitled to recover and requests attorney fees and costs. (Cal. Gov’t Code §
3    12965(b).)
4
5                               FOURTH CAUSE OF ACTION
6                            FAILURE TO ACCOMMODATE
7                                      (Against SDUSD)
8      90. Ms. Moncreiff re-alleges and incorporates by reference, as though fully set
9    forth herein, all preceding paragraphs of this Complaint.
10     91. Ms. Moncreiff brings this cause of action against SDUSD.
11     92. Ms. Moncreiff suffered from a disability under the FEHA in that she had
12   emotional impairments limiting a major life activity, such as work, and making
13   achievement of major life activities very difficult.
14     93. Ms. Moncreiff is a qualified individual with a disability because she is an
15   individual with a disability who, with or without reasonable accommodation, could
16   have performed the essential functions of the employment position she desired and
17   or held.
18     94. SDUSD was aware of Ms. Moncreiff’s disability when it refused to
19   accommodate her, refused to engage in a good faith interactive process, and took
20   other adverse action against her, such as threatening her with termination. SDUSD
21   had a duty to accommodate Ms. Moncreiff’s disability, but failed to accommodate
22   her disability and her request for an accommodation under the FEHA.
23     95. Ms. Moncreiff’s status as a disabled individual was one substantial factor,
24   which led to SDUSD’s decision to refuse to accommodate her, refuse to engage in
25   the interactive process, and otherwise take adverse action against her, including
26   threatening termination.
27   ///
28   ///
                                               -18-
                                                            COMPLAINT FOR DAMAGES
Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.19 Page 19 of 23



1     96. As a direct and proximate result of SDUSD’s above-described discriminatory
2    conduct, SDUSD has damaged Ms. Moncreiff because SDUSD wrongfully and
3    tortiously deprived her of future wages, bonuses, benefits, and other compensation
4    she was and remains entitled to, as well as career development and job prospects.
5     97. As a further direct and proximate result of SDUSD’s above-described
6    discriminatory conduct, SDUSD has deprived Ms. Moncreiff of the security, solace,
7    and peace of mind for which she entered the employment relationship with SDUSD,
8    and has thereby caused Ms. Moncreiff to suffer severe emotional distress, mental
9    anguish, embarrassment, financial insecurity, and humiliation, all to her special
10   damage in an amount per proof at trial.
11    98. As a further direct and proximate result of SDUSD’s actions, Ms. Moncreiff
12   is entitled to recover and requests attorney fees and costs. (Cal. Gov’t Code §
13   12965(b).)
14
15                               FIFTH CAUSE OF ACTION
16                FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS
17                                      (Against SDUSD)
18    99. Ms. Moncreiff re-alleges and incorporates by reference, as though fully set
19   forth herein, all preceding paragraphs of this Complaint.
20    100. Ms. Moncreiff brings this cause of action against SDUSD.
21    101. Ms. Moncreiff suffered from a disability under the FEHA because she
22   possessed emotional impairments that limited a major life activity, making
23   achievement of a major life activity very difficult. Ms. Moncreiff also requested that
24   she be allowed to be protected under the FEHA, but was refused, without any
25   consideration by SDUSD to enter into the interactive process in good faith.
26    102. Ms. Moncreiff is a qualified individual with a disability who, with or without
27   reasonable accommodation, could have performed the essential functions of the
28   employment position that she desired and or held.
                                               -19-
                                                          COMPLAINT FOR DAMAGES
Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.20 Page 20 of 23



1      103. SDUSD was aware of Ms. Moncreiff’s disabilities when it refused to
2    accommodate her, refused to engage in a good faith interactive process, and took
3    other adverse action against her, including threatening termination. SDUSD had a
4    duty to engage in an interactive process with Ms. Moncreiff in good faith regarding
5    her disability and failed to engage in said process and her request to do so under the
6    FEHA.
7      104. Ms. Moncreiff’s status as a disabled individual was one substantial factor,
8    which led to SDUSD’s decision to refuse to accommodate her, refuse to engage in a
9    good faith interactive process, and take other adverse action against her, including
10   threatening termination.
11     105. As a direct and proximate result of SDUSD’s above-described discriminatory
12   conduct, SDUSD has damaged Ms. Moncreiff because SDUSD wrongfully and
13   tortiously deprived her of future wages, bonuses, benefits, and other compensation
14   she was and remains entitled to, as well as career development and job prospects.
15     106. As a further direct and proximate result of SDUSD’s above-described
16   discriminatory conduct, SDUSD has deprived Ms. Moncreiff of the security, solace,
17   and peace of mind for which she entered the employment relationship with SDUSD,
18   and has thereby caused Ms. Moncreiff to suffer severe emotional distress, mental
19   anguish, embarrassment, financial insecurity, and humiliation, all to her special
20   damage in an amount per proof at trial.
21     107. As a further direct and proximate result of SDUSD’s actions, Ms. Moncreiff
22   is entitled to recover and requests attorney fees and costs. (Cal. Gov’t Code §
23   12965(b).)
24   ///
25   ///
26   ///
27   ///
28   ///
                                               -20-
                                                          COMPLAINT FOR DAMAGES
Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.21 Page 21 of 23



1                               SIXTH CAUSE OF ACTION
2                                       RETALIATION
3                                      (Against SDUSD)
4     108. Ms. Moncreiff re-alleges and incorporates by reference, as though fully set
5    forth herein, all preceding paragraphs of this Complaint.
6     109. Ms. Moncreiff brings this cause of action against SDUSD.
7     110. Under the FEHA, it is unlawful for an employer, such as SDUSD, to engage in
8    retaliatory discrimination. (Cal. Gov’t Code § 12940(h).)
9     111. Ms. Moncreiff was an employee of SDUSD during the relevant period.
10    112. As stated above, SDUSD is an employer covered by the FEHA because it
11   employs more than five persons. (See Cal. Gov’t Code § 12926(d).)
12    113. Ms. Moncreiff openly opposed all unlawful acts of discrimination, harassment,
13   and retaliation based on her sex, gender, and disability; she requested
14   accommodation, including job reassignment or transfer; and attempted to engage in a
15   good faith interactive process. In response to this conduct, SDUSD refused to
16   accommodate Ms. Moncreiff, refused to engage in a good faith interactive process
17   with Ms. Moncreiff, and took other adverse action, including threatening termination,
18   against her.
19    114. As a direct and proximate result of SDUSD’s above-described discriminatory
20   conduct, SDUSD has damaged Ms. Moncreiff because SDUSD wrongfully and
21   tortiously deprived her of future wages, bonuses, benefits, and other compensation
22   she was and remains entitled to, as well as career development and job prospects.
23    115. As a further direct and proximate result of SDUSD’s above-described
24   discriminatory conduct, SDUSD has deprived Ms. Moncreiff of the security, solace,
25   and peace of mind for which she entered the employment relationship with SDUSD,
26   and has thereby caused Ms. Moncreiff to suffer severe emotional distress, mental
27   anguish, embarrassment, financial insecurity, and humiliation, all to her special
28   damage in an amount per proof at trial.
                                               -21-
                                                          COMPLAINT FOR DAMAGES
Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.22 Page 22 of 23



1     116. As a further direct and proximate result of SDUSD’s actions, Ms. Moncreiff is
2    entitled to recover and requests attorney fees and costs. (Cal. Gov’t Code §
3    12965(b).)
4
5                             SEVENTH CAUSE OF ACTION
6        FAILURE TO PREVENT DISCRIMINATION, HARASSMENT, AND
7                                       RETALIATION
8                                      (Against SDUSD)
9     117. Ms. Moncreiff re-alleges and incorporates by reference, as though fully set
10   forth herein, all preceding paragraphs of this Complaint.
11    118. Ms. Moncreiff brings this cause of action against SDUSD.
12    119. At all material times, Ms. Moncreiff was an employee of SDUSD during the
13   relevant period.
14    120. Despite actual and constructive knowledge of the above-mentioned
15   discriminatory, harassing, and retaliatory actions, SDUSD failed to take reasonable
16   steps to prevent the discriminatory, harassing, and retaliatory actions against Ms.
17   Moncreiff, even though Ms. Moncreiff complained numerous times to SDUSD.
18    121. As a direct and proximate result of SDUSD’s above-described discriminatory
19   conduct, SDUSD has damaged Ms. Moncreiff because SDUSD wrongfully and
20   tortiously deprived her of future wages, bonuses, benefits, and other compensation
21   she was and remains entitled to, as well as career development and job prospects.
22    122. As a further direct and proximate result of SDUSD’s above-described
23   discriminatory conduct, SDUSD has deprived Ms. Moncreiff of the security, solace,
24   and peace of mind for which she entered the employment relationship with SDUSD,
25   and has thereby caused Ms. Moncreiff to suffer severe emotional distress, mental
26   anguish, embarrassment, financial insecurity, and humiliation, all to her special
27   damage in an amount per proof at trial.
28

                                               -22-
                                                          COMPLAINT FOR DAMAGES
Case 3:19-cv-01030-GPC-LL Document 1 Filed 05/31/19 PageID.23 Page 23 of 23



1     123. As a further direct and proximate result ofSDUSD's actions, Ms. Moncreiffis
2    entitled to recover and requests attorney fees and costs. (Cal. Gov't Code§
3    12965(b).)
4
5                                 PRAYER FOR RELIEF
6       Ms. Moncreiff prays for judgment against SDUSD as follows:
7       1. For general, special, and compensatory damages, including loss of past,
8    present, and future earnings and benefits, in a sum to be determined per proof at
9    time of trial damages;
10      2. For prejudgment and post judgment interest at the legal rate;
11      3. For costs of suit;
12      4. For reasonable attorney fees; and,
13      5. For such other and further relief as the Court may deem proper.
14
15                              DEMAND FOR JURY TRIAL
16      Ms. Moncreiff hereby requests a jury trial.
17
18
19   Dated: May 31, 2019               THE LAW OFFICE OF BRYCE A. DODDS
20
21                                     By:    ~o..Ji,
                                             Attorney for PlamtiffMarianna Moncreiff
22                                           E-mail: bdodds@brycedoddslaw.com
23
24
25
26
27
28

                                                -23-
                                                         COMPLAINT FOR DAMAGES
